Citation Nr: 1640005	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  10-33 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating for cold injury residuals of the left foot, evaluated as 20 percent disabling prior to March 31, 2014, and as 30 percent disabling thereafter.

2. Entitlement to an increased rating for cold injury residuals of the right foot, evaluated as 20 percent disabling prior to March 31, 2014, and as 30 percent disabling thereafter.

3. Entitlement to an initial evaluation in excess of 10 percent disabling for patellofemoral chondromalacia of the left knee.

4. Entitlement to an initial evaluation in excess of 10 percent disabling for patellofemoral chondromalacia of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1988 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued the prior assignment of a 20 percent disability rating for cold injury residuals of both feet and assigned a 10 percent initial rating for bilateral knee disabilities, respectively. A subsequent November 2014 rating decision awarded the Veteran a 30 percent disability rating for cold injury residuals of both feet, effective March 31, 2014. 

The issue of entitlement to service connection for bilateral Achilles tendonitis was raised by the record in a June 2010 statement from the Veteran, and was subsequently referred to the Agency of Original Jurisdiction (AOJ) in a March 2014 Board decision. However, this issue has not yet been adjudicated by the AOJ. As such, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. For the period prior to March 31, 2014, the Veteran's cold injury residuals of the left and right feet manifested by pain, numbness, and cold sensitivity coupled with periodic color changes, but not by tissue loss, nail abnormalities, ongoing locally impaired sensation, hyperhidrosis, or x-ray abnormalities.

2. The Veteran has been assigned the maximum schedular evaluation for cold injury residuals of the left and right feet, effective March 31, 2014, and he has not shown that he has an exceptional or unusual disability picture.

3. Throughout the entire rating period on appeal, the Veteran's patellofemoral chondromalacia of the left and right knees manifested by symptomatic pain, but not by recurrent subluxation or instability, limited range of motion, or frequent episodes of locking, pain, and effusion.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for cold injury residuals of the left foot for the period prior to March 31, 2014, or higher than 30 percent from that date have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 7122 (2015).

2. The criteria for a disability rating in excess of 20 percent for cold injury residuals of the right foot for the period prior to March 31, 2014, or higher than 30 percent from that date have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 7122 (2015).

3. The criteria for an initial evaluation in excess of 10 percent disabling for patellofemoral chondromalacia of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-5263 (2015).

4. The criteria for an initial evaluation in excess of 10 percent disabling for patellofemoral chondromalacia of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-5263 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In letters dated September 2008 and October 2009, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. These letters also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records and VA and private treatment records. Further, the Veteran was provided with relevant VA examinations in March 2007, June 2008, August 2008, February 2010, and March 2014. The accompanying reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.

Stegall Considerations

These matters were previously remanded by the Board in March 2014 to allow for additional development. At that time, the RO was instructed to obtain the Veteran's VA treatment records from December 17, 2012 on; to schedule the Veteran for new VA examinations to determine the extent and severity of his service-connected foot and knee disabilities; to readjudicate the claims on appeal; and to issue a Supplemental Statement of the Case (SSOC) should any claim remain denied. 

A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). Here, the claims file now contains the Veteran's VA treatment records through March 2016. Further, the Veteran underwent VA knee, lower leg, and cold injury examination in March 2014. The claims were subsequently readjudicated, and an SSOC was issued in November 2014.   

As such, the Board finds that the AOJ substantially complied with its March 2014 remand orders. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Accordingly, the Board may now review the merits of the Veteran's claims.

Legal Criteria

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating the evidence of record, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on that relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

As the Veteran's bilateral foot and knee injuries are rated under separate Diagnostic Codes, the Board will address each class of disability in turn.



Cold Injury Residuals, Bilateral Feet

The Board first turns to the Veteran's claims for increased disability ratings for cold injury residuals of the left and right feet, filed in November 2006. These disabilities are currently evaluated as 20 percent disabling prior to March 31, 2014, and as 30 percent disabling thereafter. The Veteran's disabilities have properly  been rated under Diagnostic Code 7122 for residuals of cold injuries. 

Under this Diagnostic Code, a rating of 10 percent is warranted for arthralgia or other pain, numbness, or cold sensitivity. See 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).

A 20 percent rating is warranted for arthralgia or other pain, numbness or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesion, or osteoarthritis). Id.

A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesion, or osteoarthritis). Id.

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes. Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122. Id.

Note (2) to Diagnostic Code 7122 provides that each affected part (e.g., hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26, 4.104, Diagnostic Code 7122. Id.

As such, the Veteran's cold injury residuals have been assigned the maximum evaluation for the period beginning March 31, 2014. Accordingly, the Board's analysis will focus on the period prior to March 31, 2014.

Private treatment records dated January 2007 to October 2007 include the Veteran's reports of ongoing bilateral foot pain, dryness, thick calluses, and cracking. Upon examination, the Veteran also presented with numbness, paresthesia, tingling, athlete's foot, dry and scaly skin, and hyperkeratosis. The Veteran was prescribed a variety of topical ointments to assist with managing his symptoms at that time. 

The Veteran underwent VA cold injury examination in March 2007, and was diagnosed with bilateral foot cold injury as residual of frostbite at that time. During the examination, the Veteran reported the following symptoms: worsening pain; dryness; discoloration; mild numbness; and severe cold sensitivity, particularly in cold weather. With regard to pain and discoloration, the Veteran indicated that his symptoms typically lasted two to four weeks. Upon examination, no pain was present and the Veteran's pain sensation was normal. Color of the affected areas was described as normal, and no locally impaired sensation was reported. No tissue loss, nail abnormality, or hyperhidrosis was noted. The Veteran had no history of amputations, Raynaud's phenomenon, or muscle atrophy. Accompanying x-rays showed evidence of a minor abnormality in the form of calcaneal spurring, but no evidence of osteoporosis, lesions, or osteoarthritis. As such, the examiner opined that the Veteran experienced moderate interference with his capacity to complete chores, shopping, exercise, and sports, and mild interference with regard to recreation and travel.

The Veteran underwent VA cold injury examination in June 2008, and was diagnosed with bilateral feet cold injury, residual of frostbite at that time. During the examination, the Veteran reported such ongoing symptoms as bilateral burning, numbness, and pain sensation. The examiner noted no history of hospitalizations or Raynaud's phenomenon. Upon examination, the Veteran presented with normal coloring and temperature of the lower extremities. In light of the Veteran's symptoms, the examiner opined that the Veteran experienced no effects on his daily activities. 

A VA addendum opinion was obtained in August 2008. At that time, the VA examiner opined that the Veteran exhibited only mild sensory loss in both feet as a result of the cold injury suffered during service.  
Private treatment records note that in May 2009, the Veteran stubbed his left big toe while playing basketball, after which his nail began to discolor and detach. The Veteran was diagnosed with onycholysis hallux and onychomycosis versus superficial bacterial infection at that time. As such, the nail was removed and a topical ointment was prescribed. In August 2009, the Veteran also presented with bilateral foot fissures and thickened calluses. These symptoms were treated with debridement and additional topical ointments. 

VA treatment records dated October 2010 to July 2011 indicate the existence of a right heel calcaneal spur in the Veteran. In January 2011, the Veteran presented with normal foot sensation and foot pulse. In April 2011, the Veteran was scheduled to undergo partial ostectomy of the foot due to mild forefoot varus with compensation and overpronation. At that time, the Veteran presented with skin within normal limits, healthy nails, moist textures, and dark pigmentation with no lesions. However, the procedure was aborted due to difficult intubation.   

VA treatment records dated December 2012 to March 2014 include the Veteran's diagnosis of Achilles tendonitis of the left Achilles. In March 2013, the Veteran received a cortisone injection in the Achilles tendon of the left foot, and a splint was subsequently prescribed. 

The Veteran underwent VA cold injury examination in March 2014, and was diagnosed with bilateral foot cold injury and bilateral superior calcaneal spurs at that time. During the examination, the Veteran reported constant pain in his feet that worsened during cold weather, and difficulty wearing shoes as a result of his disability. Upon examination, the VA examiner noted the following symptoms in both feet: arthralgia or other pain, cold sensitivity, color changes, hyperhidrosis,  locally impaired sensation, and dryness. Toenail thickness was noted in the right big toe. X-rays revealed osteoarthritis in both feet. Although the examiner indicated that the Veteran's disability impacted his ability to work, no additional notes were provided on that point. 

Based on the foregoing, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for the period prior to March 31, 2014. To warrant an increased rating, the Veteran must have presented with the following: arthralgia or other pain, numbness, or cold sensitivity, plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesion, or osteoarthritis). Here, the Veteran most commonly presented with foot pain, numbness, and cold sensitivity coupled with sporadic periods of color changes as reported by the Veteran. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). Although there is one documented case of sensory loss in the record, this symptom was classified as mild and does not appear to be a consistent symptom experienced by the Veteran. As such, the Board finds that this isolated incident is insufficient to justify the assignment of an increased rating at this time. Further, the existence of any additional symptoms as set forth in the diagnostic criteria, including tissue loss, hyperhidrosis, or x-ray abnormalities, have been explicitly denied by the Veteran's VA and private examiners.

In denying these claims, the Board does not disregard the May 2009 toenail injury experienced by the Veteran. However, treatment records indicate that this injury was caused by the Veteran stubbing his left big toe while playing basketball. There is no evidence of record suggesting that this injury is related to the Veteran's service-connected cold injury residuals in any way. As such, the Board does not attribute the Veteran's May 2009 toenail injury to his service-connected disabilities, such that this incident does not factor into the Board's consideration of the Veteran's relevant symptomatology during the rating period on appeal. 

Finally, the Board acknowledges that the Veteran's primary symptom during the rating period on appeal includes foot cracking, fissures, and calluses. This directs the Board to additionally consider whether increased ratings may be warranted under the diagnostic codes for skin disabilities. See 38 C.F.R. § 4.104, Diagnostic Codes 7800-7833 (2015). However, the Board finds that the Veteran does not exhibit any of the symptoms embodied by these diagnostic codes, such that they do not provide the Veteran with an avenue to increased disability ratings at this time. Further, this symptom is largely the cause of the Veteran's reported foot pain, which has been properly considered by the Board in its application of Diagnostic Code 7122 to the evidence of record. Thus to assign a separate rating for this symptom would violate the Board's rule against pyramiding. See 38 C.F.R. § 4.14 (2015) (noting VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes).

Accordingly, the Board finds that the Veteran did not experience two or more of the relevant additional symptoms set forth in the ratings criteria for Diagnostic Code 7122 until March 2014. As the Veteran has already been awarded an increased rating for the period after March 2014, the Board finds that the staged ratings currently assigned to the Veteran are proper, and do not warrant alteration at this time. See Hart v. Mansfield, 21 Vet. App. 505 (2009). The question of entitlement to an extraschedular rating is addressed later in this decision.   

Patellofemoral Chondromalacia, Bilateral Knees

The Board now turns to the Veteran's claims for initial disability ratings in excess of 10 percent for patellofemoral chondromalacia of the left and right knees, effective October 8, 2009. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the standard working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2015).

With particular respect to the joints, the disability factors reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45 (2015).

The provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 shall be considered in determining the degree of limitation of motion. See DeLuca v. Brown, 8 Vet. App. 202 (1995). The intent of the schedule is to recognize painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015). When the evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45. DeLuca, 8 Vet. App. at 206. 

Here, the Veteran has properly been rated under the diagnostic codes for knee and leg disabilities. 

Under Diagnostic Code 5256, ratings of 30 percent through 60 percent are warranted with evidence showing varying degrees of ankylosis. 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2015).

Under Diagnostic Code 5257, a 20 percent rating is warranted with evidence showing moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted with evidence of severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

Under Diagnostic Code 5260, ratings of zero percent (noncompensable) through 30 percent are warranted with evidence showing varying degrees of limited flexion. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Under Diagnostic Code 5261, ratings of zero percent (noncompensable) through 50 percent are warranted with evidence showing varying degrees of limited extension. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

Under Diagnostic Code 5263, Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5263 (2015).

Private treatment records dated October 2008 to September 2009 indicate that the Veteran injured his right knee during a basketball game in January 2009. As a result, the Veteran experienced knee pain, swelling, pain on flexion, and difficulty traveling up and down stairs. X-rays taken that month revealed mild degenerative changes with osteophyte formations, but no fractures or dislocations. The Veteran was instructed to utilize ice and a knee brace to assist with managing his symptoms. In February 2009, the Veteran presented with lateral patellar subluxation with near full thickness subchondral loss in the lateral patellar facet and subchondral cyst formation. In March 2009, the Veteran indicated that his knee was feeling better and did not require the use of crutches to assist with ambulation. His physician acknowledged that the Veteran suffered from patellofemoral arthritis at that time, and recommended that the Veteran work on isometric strengthening and minimizing stress on his leg.

The Veteran underwent VA joints examination in February 2010 and was diagnosed with bilateral chondromalacia at that time. During the examination, the Veteran reported ongoing knee pain and the use of medication to assist with managing his symptoms. Upon examination, the VA examiner noted pain, stiffness, decreased speed of joint motion, and affected range of motion as a result of the Veteran's disability. Crepitus, tenderness, pain at rest, weakness, abnormal motion, and guarding of movement were apparent in both knees, with evidence of subpatellar tenderness. The examiner denied the existence of weakness, incoordination, episodes of dislocation, subluxation, or locking, effusions, inflammation, or flare-ups of joint disease. 

Private treatment records dated February 2010 to May 2010 include the Veteran's reports of ongoing bilateral knee pain and the use of medication to assist with managing his symptoms. In February 2010, the Veteran presented with full extension and slight valgus alignment. The knees showed no signs of effusion, but patellar compression test were positive and the Veteran had 3+ patellofemoral crepitus with slight internally oriented patella during knee flexion. There was no tenderness along the medial joint lines of either knee, nor did the Veteran have pain at the medial joint line with flexion or internal or external tibial rotation of either knee. Accompanying x-rays did not show any joint space narrowing in the tibiofemoral joint, but the patellofemoral joint had some subchondral changes. In April 2010, the Veteran's right knee had 1-2+ effusion, and the left knee had no effusion. In April and May 2010, the Veteran received a series of Orthovisc injections bilaterally, which briefly improved his symptoms. In May 2010, the Veteran's knees had effusion, full extension, and flexion to 120 degrees. Later that month, he was diagnosed with bilateral patellofemoral arthritis. At that time, the Veteran's right knee had a 1+ effusion, positive patellar compression test, reasonably good quad tone, and full knee extension. The right Achilles tendon was tender to palpation. The left knee had no effusion, patellofemoral crepitus, and a positive compression test with good quad tone. 

VA treatment records dated October 2010 to July 2011 include the Veteran's ongoing reports of bilateral knee pain. During this time, the Veteran requested the use of cortisone shots to treat his knee pain; however, it is unclear whether this treatment was administered as a result. In April 2011, the Veteran's reflexes were +4/4, and described as strong, equal, and symmetrical bilaterally. In June 2011, the Veteran had active movement against full resistance for bilateral knee flexion and extension. 

VA treatment records dated December 2012 to November 2014 include the Veteran's ongoing reports of bilateral knee pain, repeated diagnoses of osteoarthritis and degenerative joint disease of the knees, and repeated fittings for knee sleeves and braces to assist with ambulation. During this time, the Veteran was also prescribed a number of topical ointments and medications to assist with managing his symptoms. In March 2013, the Veteran rated his bilateral knee pain as a four or five out of ten. In May 2013, the Veteran received a three-part series of Supartz injections, which served to decrease the Veteran's knee pain. In April 2014, the Veteran received a steroid injection to assist with managing his knee pain. 

The Veteran underwent VA knee and lower leg examination in March 2014 and was diagnosed with bilateral patellofemoral chondromalacia and osteoarthritis at that time. During the examination, the Veteran reported ongoing knee pain and difficulty going up and down stairs. The examiner also noted that during flare-ups, the Veteran experienced additional difficulty with stairs or bending his knees. Upon examination, range of motion testing yielded the following results: right knee flexion to 100 degrees, with painful motion beginning at 100 degrees; no limitation of extension of the right knee; left knee flexion to 100 degrees; and no limitation of extension of the left knee. The Veteran was able to perform repetitive-use testing, which yielded the same results. The Veteran experienced tenderness or pain to palpation for joint line or soft tissue of the right knee, and pain on movement in both knees. As such, the VA examiner classified the Veteran's muscle strength as normal. Anterior instability, posterior instability, and medial-lateral instability tests yielded normal results. There was no evidence of recurrent patellar subluxation or dislocation. As a result of the Veteran's disabilities, he reported the regular use of knee braces to assist with ambulation. Accompanying x-rays revealed degenerative arthritis in both knees. Although the examiner noted that the Veteran experienced some functional limitations due to his disabilities, it was not noted that pain, weakness, fatigability, or incoordination limited functional ability during flare-ups or upon repetitive use. 

VA treatment records dated November 2014 to March 2016 include the Veteran's ongoing reports of bilateral knee pain and repeated diagnoses of osteoarthritis and degenerative joint disease of the knees. In December 2014, no tenderness or swelling was noted and the Veteran's range of motion was good. X-rays taken in May 2015 revealed osteoarthritis, worst at the lateral patellofemoral articulation, where it is mild. That same month, the Veteran rated his bilateral knee pain as a five out of ten. No swelling was noted at that time, and range of motion extended to 115 degrees. The knees were stable to varus and valgus, with no noticeable effusion or joint line tenderness. There was crepitus with flexion and extension of the knee. In June 2015, the Veteran rated his bilateral knee pain as a six out of ten. No redness, heat, or swelling was noted at that time. Sensory and vascular were intact. Range of motion extended to 110 degrees. Crepitus was noted at 60 degrees. That same month, he started a three-part series of Hylagan injections to assist with managing his pain. In February 2016, the Veteran rated his right knee pain as a three or four out of ten, and indicated that increased activity and changes in weather typically caused more pain. Decreased range of motion was noted at that time. 

Based on the foregoing evidence, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent disabling for patellofemoral chondromalacia of the left and right knees. At the outset, the Board notes that the Veteran's disabilities cannot be assigned higher evaluations under Diagnostic Codes 5256, 5257, 5258, 5260, 5261, or 5262, because the evidence of record does not demonstrate that the Veteran experienced the requisite symptoms of ankylosis, recurrent subluxation or lateral instability, dislocation of semilunar cartilage, limitation of range of motion, or impairment of the tibia or fibula at any time during the rating period on appeal. 

In reaching this conclusion, the Board does not disregard a February 2009 treatment record indicating that the Veteran presented with lateral patellar subluxation at that time. However, this is the only recorded instance of subluxation contained the claims file, and subsequent treatment records explicitly deny the existence of this symptom. As such, the Board does not find that the Veteran experiences moderate or severe recurrent subluxation sufficient to justify an increased rating per Diagnostic Code 5257.

Instead, the Veteran's primary symptoms during the rating period on appeal include chronic bilateral knee pain, tenderness to palpation, and crepitus upon movement. The Board finds that these symptoms are adequately contemplated under the "symptomatic" portion of the criteria for a 10 percent evaluation under Diagnostic Code 5259. See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015). Further, the Board finds that although these symptoms are chronic in nature, a higher evaluation is not warranted because they are best described as mild to moderate. The Veteran experiences little functional limitation as a result of these symptoms, such that his mobility remains largely unrestricted and he is able to ambulate and exercise with little interference. Although the Veteran has received knee injections in the past to assist with managing his pain, he does not rely on the use of an assistive ambulatory device for mobility. As such, the Board finds that the Veteran's symptoms are best embodied in the 10 percent evaluations assigned per Diagnostic Code 5259. 

Finally, the Board acknowledges that the Veteran has been diagnosed with degenerative arthritis of both knees, which engages the provisions of Diagnostic Code 5003. This Diagnostic Code provides that evaluation of traumatic arthritis shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. If this results in a noncompensable evaluation, a 10 percent evaluation is assigned for each major joint or group of minor joints affected. In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). Here, the Veteran has been assigned compensable disability ratings for his bilateral knee disabilities under the diagnostic codes for knee and leg disabilities. As such, an increased rating is not available to the Veteran per the provisions of Diagnostic Code 5003.   

Accordingly, the Board finds that the Veteran is not entitled to increased initial evaluations for patellofemoral chondromalacia of the left and right knees.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for any of the above claims. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Id. at 115. If such an exceptional or unusual disability picture exists, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16. When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 118-19.

With regard to the Veteran's bilateral foot disabilities, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. For the period prior to March 31, 2014, the Veteran's disability manifested by pain, numbness, and cold sensitivity partnered with occasional color changes, symptoms which are clearly contemplated by the schedular rating criteria. Further, the Board observes that a higher schedular rating is available for the Veteran's disabilities. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate. Id. at 115. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations.

Further, the Board acknowledges that the Veteran is in receipt of the highest schedular evaluation for his bilateral foot disabilities for the period after March 31, 2014. However, the Veteran may be awarded a higher rating if he qualifies for extraschedular consideration. In examining the evidence of record, the Board finds that he does not. For the period following March 31, 2014, the Veteran's bilateral foot disabilities most commonly manifested by pain, numbness, and cold sensitivity partnered with color changes, locally impaired sensation, and x-ray abnormalities. These symptoms are all properly embodied in the rating schedule. Further, there is no evidence of record indicating that the Veteran has experienced any additional symptoms that are not contemplated by the ratings criteria, or functional limitations such as marked interference with employment or period of hospitalization. For these reasons, as the rating schedule is adequate to evaluate the bilateral foot disabilities, referral for extraschedular consideration is not in order. Id. at 115.

Similarly, the Board finds that with regard to the Veteran's bilateral knee disabilities, his disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. The Veteran's primary symptom during the rating period on appeal was chronic pain, a symptom that was clearly contemplated by the Board in its determination. Further, the Board observes that a higher schedular rating is available for the Veteran's disability. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate. Id. at 115. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations.

Finally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance, where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson  v. McDonald, 762 F.3d 1362 (2014). In applying the benefit of the doubt in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. See Mittleider v. West, 11 Vet. App. 181 (1998). As such, this does not qualify as an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). As a result, the Board has jurisdiction to consider a veteran's possible entitlement to TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). 

During the June 2008 VA examination, the Veteran indicated that he had been unemployed, but not retired, for a period of two to five years. However, the Veteran asserted that his unemployability was due to his cardiomyopathy, a condition that was deemed nonservice-connected in a July 2008 rating decision. Further, the Veteran reported current employment during his February 2010 VA examination. Thus at no time has the Veteran asserted that he is totally unemployable as a result of his service-connected foot or knee disabilities, and there is no indication in the record that the Veteran is prevented from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience due to these disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). Accordingly, the Board concludes that a claim for TDIU has not been raised by the record in this case. 







ORDER

Entitlement to a disability rating in excess of 20 percent for cold injury residuals of the left foot for the period prior to March 31, 2014, or in excess of 30 percent thereafter is denied.

Entitlement to a disability rating in excess of 20 percent for cold injury residuals of the right foot for the period prior to March 31, 2014, or in excess of 30 percent thereafter is denied.

Entitlement to an initial evaluation in excess of 10 percent disabling for patellofemoral chondromalacia of the left knee is denied. 

Entitlement to an initial evaluation in excess of 10 percent disabling for patellofemoral chondromalacia of the right knee is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


